Case 1:16-cv-10607-NMG Document 213 Filed 11/20/18 Page 1 of 3

\
United States District Court {])¢ ch a ota
District of Massachusetts c

 

is\aolt
SECURITIES AND EXCHANGE
COMMISSION,

Civil Action No.
16-10607-NMG

Vv.

DAVID JOHNSTON,

meee eee

Defendant.

 

Verdict Form
DO YOU, THE JURY, UNANIMOUSLY FIND THAT:

1. AS TO CLAIM 1: The plaintiff, the Securities and Exchange
Commission, has proven that the defendant, David
Johnston, engaged in fraudulent conduct (a deceptive
scheme, untrue statement of material fact or material
omission, and/or a fraudulent act, practice or course of
business) with either actual intent to defraud or high
degree of recklessness in violation of Section 10(b) of

the Securities and Exchange Act of 1934 and SEC Rule 10b-

Yes aff No

IF YOU ANSWER QUESTION 1 “YES”, PROCEED TO QUESTION 2(A).

52

IF YOU ANSWER QUESTION 1 “NO”, PROCEED TO QUESTION 2(B). YOU
NEED NOT ADDRESS QUESTION 2(A).
Case 1:16-cv-10607-NMG Document 213 Filed 11/20/18 Page 2 of 3

2.AS TO CLAIM 2: The plaintiff, the Securities and Exchange
Commission, has proven that the defendant, David Johnston

a) engaged in a scheme to defraud with actual intent to
defraud or high degree of recklessness in violation of
Section 17(a) (1) of the Securities Act?

Yes Vv No

b) obtained money or property by means of an untrue
statement of material fact or material omission with
negligence in violation of Section 17 (a) (2) of the
Securities Act?

f
f

Yes iva No

c) engaged in any transaction, practice or course of
business which operated or would have operated as a
fraud or deceit with negligence in violation of
Section 17(a) (3) of the Securities Act?

or

ff

Yes Vv No

3. AS TO CLAIM 3: The plaintiff, the Securities and Exchange
Commission, has proven that the defendant, David
Johnston, negligently filed SEC certifications (Forms 100
and/or 10K) that contained statements that were untrue or
failed to include a material fact thus making the
certifications false in violation of Rule 13a-14 of the

Securities Exchange Act of 1934?

x

Yes Vv No
Case 1:16-cv-10607-NMG Document 213 Filed 11/20/18 Page 3 of 3

YOUR DELIBERATIONS ARE COMPLETE. THE FOREPERSON WILL SIGN THE
VERDICT FORM AND NOTIFY THE MARSHAL IN WRITING THAT THE JURY HAS
COME TO A DECISION WITHOUT REVEALING THE VERDICT TO THE MARSHAL.
THE JURY WILL THEN BE INVITED TO THE COURTROOM TO RETURN ITS
VERDICT.

¥
Date: \\WaP|Qo\o Jury Foreperson:
o _
